PARKER, P. J.
I think it may be conceded that Shelp and his family had gained a settlement, and still retained it, in the town of Delaware, Sullivan county, when they applied for relief to the overseer of the town of Hancock (see section 40 of the Poor Law, Laws 1896, p. 149, c. 225) ; and still the said town of Delaware was-not liable to reimburse the county of Delaware for such relief. When such family became in need of public relief, it was actually residing in the county of Delaware. It had not been moved or enticed to move into such county as a “poor person”; but it had gone voluntarily into that county from the town of Delaware, without having ever become, been treated, or been considered as a “poor person” while in that town. In July, therefore, when it asked for public relief, it was in the situation referred to in subdivision 2 of section 42 of the poor law. It “had not gained a settlement in any town or city in the county in which it became poor, sick or infirm,” and it must therefore, as further provided by such subdivision, “be supported and relieved by the superintendent of the poor at the expense of the county.” Clearly that is of the county in which it became poor, viz., Delaware county. Now, Delaware county, as between it and any town in that county, agrees to such conclusion; but it claims that, under the provisions of section 51 of such law, it may demand to be reimbursed by any town outside of such county *956in which the person relieved then had a settlement. It is to be noticed, however, that the provisions of section 51 apply only to a “poor person” who has been moved or strayed from one town, or county, to another “not legally chargeable with his support.” Now, clearly, under the definition of “a poor person” given by section 2 of such poor law, Shelp and his family were not “poor persons” when they strayed from the town of Delaware, Sullivan county, into-Delaware county. See, also, Wood v. Simmons, 51 Hun, 325, 4 N. Y. Supp. 368. Section 51 also provides that notice by the superintendent furnishing the support may be given to the overseers of the town or city from which he strayed, “if such town or city be liable for his support, and if there be none in the county from which he came that is liable, then to the county”; thus clearly indicating that the section refers to a person that is being helped or is in need, of public relief at the time he is moved or strayed into the prosecuting county. In other words, when a person becomes a “poor person” after he has left the town or county in which he has gained' a settlement, he must be supported by such latter county, and there is no provision of law authorizing the county so supporting him to-ask for reimbursement from the town or county from which he came, even though his settlement still remains there.
I conclude, therefore, that this judgment should be affirmed, with costs. All concur.